54 N.Y.2d 713 (1981)
In the Matter of Solomon Zinn et al., Respondents,
v.
James H. Tully, Jr., et al., Constituting the State Tax Commission, Appellants.
Court of Appeals of the State of New York.
Argued June 12, 1981.
Decided July 6, 1981.
Robert Abrams, Attorney-General (Diane De Furio Foody and Shirley Adelson Siegel of counsel), for appellants.
Joseph F. Carlino and Julian Jawitz for respondents.
Chief Judge COOKE and Judges JASEN, JONES, FUCHSBERG and MEYER concur; Judges GABRIELLI and WACHTLER dissent and vote to affirm for the reasons stated in the majority memorandum at the Appellate Division (77 AD2d 725).
Judgment reversed, with costs, and the determination of the State Tax Commission reinstated for the reasons stated in the dissenting memorandum by former Justice LOUIS M. GREENBLOTT at the Appellate Division (77 AD2d 725, 726).